AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                    Northern
                                                __________   District
                                                           District ofof Iowa
                                                                       __________
      Tyson Foods, Inc. and
      Tyson Fresh Meats, Inc.
                                                                )
                                                                )
                             Plaintiff
                                                                )
                                v.                              )       Civil Action No. 5:19-cv-4020-CJW-KEM
                                                                )
    United States of America                                    )
                            Defendant
                                                                )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
            United States Attorney's Office for the Northern District of Iowa
            Civil Process Clerk
            111 7th Ave, SE
            Box #1
            Cedar Rapids, Iowa 52401
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
              Ivan A. Boatner
              Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
              265 Brookview Centre Way, Suite 600
              Knoxville, Tennessee 37919

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:             05/15/2019                                                                    /s/ des
                                                                                    Signature of Clerk or Deputy Clerk




                 Case5:19-cv-04020-CJW-KEM
                 Case 5:19-cv-04020-CJW-KEM Document
                                            Document10
                                                     2 Filed
                                                       Filed05/15/19
                                                             06/05/19 Page
                                                                      Page11of
                                                                             of23
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 5:19-cv-4020-CJW-KEM

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)             Civil Process Clerk for the United States Attorney for the Northern District of Iowa

 was received by me on (date)            5/15/19                           .

           u I personally served the summons on the individual at (place)
                                                                                             on (date)                                ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                                        , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                             on (date)                                ; or

           u I returned the summons unexecuted because                                                                                                ; or

           ux Other (specify):
                   I served the Summons and Complaint by mailing them via registered mail using the United States Postal Service on 5/20/19. Carmen
                                                                                                                                                         .
                   McElwee, who is designated by law to accept service of process on behalf of the United States Attorney for the Northern District of Iowa,
                   executed the Return Receipt indicating receipt of the Summons and Complaint, bearing the date 5/28/19. The Return Receipt is attached
                   hereto.
           My fees are $                           for travel and $                            for services, for a total of $                0.00            .


           I declare under penalty of perjury that this information is true.


           June 5, 2019                                               /s/ Ivan A. Boatner
 Date:
                                                                                                     Server’s signature

                                                                    Ivan A. Boatner, Attorney
                                                                                                  Printed name and title

                                                                      Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
                                                                      265 Brookview Centre Way, Suite 600
                                                                      Knoxville, Tennessee 37919
                                                                                                      Server’s address

 Additional information regarding attempted service, etc:




                   Case5:19-cv-04020-CJW-KEM
                   Case 5:19-cv-04020-CJW-KEM Document
                                              Document10
                                                       2 Filed
                                                         Filed05/15/19
                                                               06/05/19 Page
                                                                        Page22of
                                                                               of23
Case 5:19-cv-04020-CJW-KEM Document 10 Filed 06/05/19 Page 3 of 3
